Peck, J.
delivered the opinion of the court.
An attachment issued by a justice of the peace, 27th Deck, 1831, returnable to February term of the county court of Smith, founded on a note under seal, made 31st May, 1830, .for $300, payable to the plaintiff on or before the 25th day of Dec’r, 1831. The attachment was levied and returned: on petition and certiorari the proceedings were taken into the circuit court; a motion was made to dismisss the certiorari, and afterwards it was agreed that the plaintiff should file his declaration, and the defendant plead atthe presentterm, and the cause stand for trial at the next term, and all errors are waived.
Thereupon the declaration is filed; pleas of payment and set off put in; trial, verdict and judgment; motion in arrest, because the action was commenced before the three days *198of grace had run after the day appointed for payment. This is waived by' the agreement of record. The defendant had no right to go back to the pleadings, after waiving errors, which, in the form here waived, extended to the original process, and the manner of bringing the cause into the circuit court by certiorari before trial.
D. Mien, for plaintiff in error.
Jr. $. Yerger, for defendant in error.
Judgment affirmed.